In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-14-00283-CV


                      MARVIN WILLIE HAWKINS, JR., APPELLANT

                                            V.

    JOHN DOYLE MALONE, SAFECO INSURANCE, AND JOE NEAL, APPELLEES

                          On Appeal from the 414th District Court
                                 McLennan County, Texas
             Trial Court No. 2013-1369-5, Honorable Vicki L. Menard, Presiding

                                    December 9, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Marvin Willie Hawkins, Jr. sued John Doyle Malone, Safeco Insurance, and

police officer Joe Neal for damages relating to a purported automobile accident. The

trial court granted the plea to the jurisdiction of the court filed by Neal and Malone’s

motion for summary judgment. Thereafter, Hawkins filed his notice of appeal. We

dismiss the appeal.

       An appeal may only be taken from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). When there is no conventional trial on the merits, an
order or judgment is not final unless it disposes of all claims and all parties. Id. at 205.

The record at bar contains no order or judgment disposing of all claims asserted against

all the parties. In particular, neither the order of dismissal nor order granting summary

judgment mentioned Safeco. Nor did we find an order of record indicating that the trial

court addressed or disposed of the claims against Safeco, even though that entity was

served with process. Additionally, an order that simply grants a motion for summary

judgment, like that entered on behalf of Malone, lacks the indicia of a final judgment;

that is, it does not purport to finally adjudicate the claims of those involved. Disco

Machine of Liberal Co. v. Payton, 900 S.W.2d 71, 73 (Tex. App.—Amarillo 1995, writ

denied); accord Cordova v. Osborne, No. 07-01-0505-CV, 2002 Tex. App. LEXIS 7861

(Tex. App.—Amarillo October 29, 2002, no pet.) (mem. op.) (stating the same).

       Lacking a final judgment or orders disposing of all claims against all parties, we

dismiss the appeal for want of jurisdiction.



                                                        Per Curiam




                                               2